Citation Nr: 1433923	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-46 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus with bilateral cataracts.  

2.  Entitlement to special monthly compensation based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to the benefits currently sought on appeal.

Pursuant to 38 C.F.R. § 20.1304(b) (2013), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  Although VBMS records show that the Veteran executed a VA Form 21-22 in July 2014 appointing DAV as his representative, the Board may not accept this change in representation under the provisions of 38 C.F.R. § 20.1304(b) (2013).  In that regard, the Veteran's claims folder was received at the Board in August 2011 and there was no good cause explanation for the change in representation.  The new appointment, however, is referred to the agency of original jurisdiction (AOJ) and may be recognized upon transfer of the case to the AOJ.  See 38 C.F.R. § 20.1304(b)(1)(i) (2013).

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

As noted in the January 2009 Board decision, in a December 2003 statement, the veteran appeared to raise a claim for service connection for a foot condition.  This matter, which does not appear to have been adjudicated, is referred to the RO for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hypertension

The Veteran initially filed a claim for entitlement to service connection for type II diabetes mellitus in January 2007.  As part of the development of that claim, the Veteran was afforded a VA examination in March 2007.  The examination report noted that the Veteran reported he "became aware that he was a diabetic in January of 2006" and that the "Veteran reports being diagnosed with hypertension approximately 10 years ago".  The examination report provided a diagnosis of hypertension and indicated that hypertension was "diagnosed approximately 10 years ago...This would predate his diagnosis of diabetes by many years.  This would not be the result of or caused by the diabetes."  It appears that on the basis of the examination, the RO found a claim for entitlement to service connection for hypertension to have been raised by the record.  In an April 2007 rating decision, the RO granted entitlement to service connection for type II diabetes mellitus with bilateral cataracts and deferred a decision on the claim for entitlement to service connection for hypertension.  The RO subsequently denied the claim for entitlement to service connection for hypertension in an October 2008 rating decision.

The Veteran submitted a November 2008 letter from a private doctor, Dr. A.  This letter stated that the Veteran "states that upon his exit from military duty, he was treated by several physicians for hypertension.  [The Veteran] reports that he believes that when he began seeing [Dr. R.]...in 1970, he was treated for hypertension with prescription antihypertensives."  The letter goes on to relate the Veteran's further reports of what appears to be continuous treatment for hypertension.  At a June 2009 RO hearing, the Veteran testified that he was diagnosed with hypertension in approximately October 1969 (the Veteran separated from service in July 1969) and testified that he had been taking medication for hypertension since that time, except for any periods where he "went without medical" (presumably medical insurance).  

Comparing the November 2008 letter from Dr. A. and the Veteran's June 2009 RO hearing testimony to the January 2007 VA examination, there is an inconsistency as to the onset of the Veteran's hypertension.  Additional outstanding medical records may be relevant to the Veteran's claim.  In a December 2003 statement, the Veteran stated that he was treated at VA in "about 1973" for issues that appear unrelated to his hypertension.  These records, however, may provide information relating to the onset of the Veteran's hypertension and on remand, the Veteran should be asked to identify the location of treatment so attempts can be made to obtain the records.  Also, it appears that the VA treatment records associated with the claims file may be incomplete.  In the January 2007 claim for entitlement to service connection for type II diabetes mellitus, the Veteran's representative stated "[p]lease request any and all medical records" from the Highland Drive VAMC and University Drive VAMC.  On remand, all VA treatment records, from the earliest available records up to the present, from these facilities must be obtained and associated with the claims file.  Further, as the November 2008 letter from Dr. A. and the June 2009 RO hearing testimony suggest that the Veteran has received private medical treatment, the Veteran must be given the opportunity on remand to submit private medical records.     

Moreover, on remand, additional medical inquiry is required.  Initially the Board notes that the Veteran's claims file was not available for review as part of the March 2007 VA examination.  Also, the examination report only partially addressed secondary service connection with respect to the Veteran's hypertension and service-connected type II diabetes mellitus with bilateral cataracts, but did not address the issue of direct service connection at all.  As the Veteran's claims file was not available for review as part of examination, the examination report did not address the Veteran's blood pressure shown on his April 1969 separation examination of 138/88, which was described in the November 2008 letter from Dr. A. as "considered near borderline for his age at that time".  On remand, an opinion must be provided that considers the Veteran's separation examination blood pressure reading and provides an opinion addressing direct service connection.  Regarding secondary service connection, the examination report stated that the Veteran's hypertension was diagnosed approximately 10 years ago and therefore predated the Veteran's diabetes and thus the Veteran's hypertension "would not be the result of or caused by the diabetes".  Secondary service connection, however, also encompasses aggravation, which was not addressed by the examination report.  
Finally, as discussed above, the Veteran's original January 2007 claim was for entitlement to service connection for type II diabetes mellitus.  VCAA notice was provided in February 2007 with respect to that claim, but the Veteran never received VCAA notice with respect to his claim for entitlement to service connection for hypertension; such notice must be provided on remand and must include notice regarding secondary service connection.  

Special Monthly Compensation

In an October 2008 rating decision, the RO denied entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  In a November 2008 Notice of Disagreement (NOD), the Veteran's representative stated "[t]his is a notice of disagreement (NOD) to the VA rating of October 1, 2008...I disagree with all the adjudicative determinations mentioned in the above referenced VA rating and any enclosures thereto expect for those, if any, that I specifically state here that I do not want to appeal.  Therefore, my notice of disagreement specifically covers all the determinations made by the regional office unless specifically excluded."  The issue of entitlement to SMC based on loss of use of a creative organ was not specifically excluded in that statement and therefore the November 2008 statement is a timely NOD as to that issue.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A.          § 7105 (West 2012); Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC regarding the issue of entitlement to special monthly compensation based on loss of use of a creative organ.  Advise the Veteran of the procedural requirements to perfect an appeal of the issue.

2.  Provide the Veteran with VCAA notice with respect to his claim for entitlement to service connection for hypertension.  This notice must address how to substantiate a claim for service connection on both a direct and secondary basis.  

3.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, or completes a release(s) for any relevant outstanding records, including but not limited to any available records from Dr. Rosenbloom, Milligan, Aber and Antoncic; if a release(s) is returned, obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

The Veteran should also be asked to identify the VA facility at which he sought treatment in 1973.

4.  Obtain and associate with the claims file all VA treatment records, from the earliest available records up to the present, from the Highland Drive VAMC and University Drive VAMC.  

Also, if the Veteran identifies another VA location as the source of treatment from 1973, in response to step 3, those records should also be requested.

5.  After completion of the above, obtain a medical opinion to determine the etiology of his hypertension.  

The claims file, to include a copy of this remand, must be made available to the clinician for review, and the clinician must reflect that such a review was accomplished.  If the clinician determines that an examination is necessary in order to provide the requested opinions, then one should be scheduled.  

The clinician must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.  The clinician must address the Veteran's April 1969 separation examination blood pressure reading of 133/88.  The clinician's attention is also directed to the November 2008 letter from Dr. A. stating that this was "considered near borderline for his age at that time".  Attention is invited to the Veteran's statements regarding his treatment for hypertension shortly after, and since, service.  See November 2008 Letter from Dr. A. and June 2009 RO Hearing transcript.     

b.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hypertension is due to or caused by the Veteran's service-connected type II diabetes mellitus with bilateral cataracts?

c.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hypertension is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected type II diabetes mellitus with bilateral cataracts?

If aggravation is found, the clinician must address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected type II diabetes mellitus with bilateral cataracts.

Regarding aggravation, the clinician should address the Veteran's increased dosage of hypertension medication, as shown in September 2007 and March 2008 VA treatment records.  

The clinician must include a thorough rationale for their conclusions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the Veteran's claim for entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus with bilateral cataracts, in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



